Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Claim Objection
Claims 1-20 are objected to because of the following informalities:
(A) the claim language “the memory component” recited in line 12 of claims 1, 12 and 17 should be “the memory component of the memory sub-system” in order to avoid insufficient antecedent basis for this limitation in the claims.
Claims 2-11, 13-16 and 18-20 are dependent on objected base claim 1, 12 and 17 respectively and therefore inherit the deficiency thereof.
Appropriate correction is required.

Reasons of Allowance
Claims 1-20 would be allowable if overcome the claim objection.
The closest prior art, Franceschini et al. (US Pub. 2011/0026318), discloses “receiving a read operation while one or more program operations are being performed at a memory sub-system; in response to receiving the read operation, interrupting the one or more program operations being performed at the memory sub-system; determining context data associated with the one or more interrupted program operation”.
receiving, at the first controller component, context data associated with the one or more interrupted program operations; generating, at the first controller component, a control sequence based on the context data, wherein the control sequence indicates how a second controller component associated with the memory sub-system interacts with a memory component of the memory sub-system to perform the read operation and to resume the one or more interrupted program operations, wherein the control sequence further specifies one or more additional operations that are associated with copying data of the one or more interrupted program operations between first and second memory locations of the memory component; and providing the control sequence to the second controller component”.

The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1, 12 and 17  identify the distinct features “receiving, at the first controller component, context data associated with the one or more interrupted program operations; generating, at the first controller component, a control sequence based on the context data, wherein the control sequence indicates how a second controller component associated with the memory sub-system interacts with a memory component of the memory sub-system to perform the read operation and to resume the one or more interrupted program operations, wherein the control sequence further specifies one or more additional operations that are associated with copying data of the one or more interrupted program operations between first and second memory locations of the memory component; and providing the control sequence to the second controller component", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by  allowed.

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/YONG J CHOE/Primary Examiner, Art Unit 2135